DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	(a)	Claim 1;	“…a working component configured to perform a working task …”
(b)	Claim 1; “…voice processing component at least configured to generate information 
that corresponds to the voice information and satisfies a transmission format of a communications component…” 
	(c)	Claim 2;	“…voice processing component is further configured to recognize the voice information, and the control module obtains the instruction information based on the voice information recognized by the voice processing component.” 
	(d)	Claim 14;	“…communications component is further configured to communicate with a smart terminal of the user to receive the voice information obtained by the smart terminal of the user…” 
(e)	Claim 17;	“…charger configured to replenish a battery pack of an electric tool with electrical energy…”
(f)	Claim 17;	“…electric power output interface configured to fit an electric power input interface of the battery pack …”
	Claim 17;	“…a voice processing component at least configured to generate information that corresponds to the voice information and satisfies a transmission format of a communications component…”
(h)	Claim 18;	“…a working component configured to perform a working task …”
(i)	Claim 18; “…voice processing component at least configured to generate information that corresponds to the voice information and satisfies a transmission format of a communications component…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 1, Part of the Electric Tools 3 & 4 “Not Shown”,  Paragraph 0005
(b) Fig. 2, Voice Processing Component 102, Paragraph 0083 
(c) Fig. 2, Voice Processing Component 102, Paragraph 0083
(d) Fig. 2, Communications Component 103, Paragraph 0088
(e) Fig. 1, Charger 1, Paragraph 0030 
(f) Fig. 1, Electric Power Interface 11, Paragraph 0082
(g) Fig. 2, Voice Processing Component 102, Paragraph 0083
(h) Fig. 1, Part of the Electric Tools 3 & 4 “Not Shown”, Paragraph 0005
(i) Fig. 2, Voice Processing Component 102,  Paragraph 0083
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 8-13, 15 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al (US 20140159920 A1 hereinafter, Furui ‘920) in combination with OH et al. (US 20140324271 a1 hereinafter, OH ‘271).
Regarding claim 1; Furui ‘920 discloses an electric tool system (Fig. 5A, Power Tool System 1’’’’), 
comprising an electric tool (Fig. 5A, Cordless Power Tool 10’), 
and a charger (Fig. 5A, Charger 120), 
the electric tool comprising: a working component (Fig. 5A, Discharge Controller 12), 
(i.e. Fig. 5B shows wherein the Discharge Controller controls power supply to the motor according to control program/data stored in the memory)
a drive component (Fig. 5A, Battery Terminals 22), driving the working component to perform the working task (i.e. Power is supplied to the power tool 10 via two battery terminals 22 to drive the electric motor M by opening and closing power FET 20, e.g., utilizing a pulse-width modulation technique. Paragraph 0209);
and a battery pack (Fig. 5A, Battery Pack 40’), providing the drive component with electric power required for driving the working component, wherein the battery pack comprises an electric power input interface (i.e. The battery pack 40 comprises a controller 42, a charge/discharge information detector 44, a memory 46, a communicator 48 and at least one battery cell 50. Power is supplied to the power tool 10 via two battery terminals 52 to drive the electric motor M. Paragraph 0210);
wherein the charger comprises an electric power output interface (Fig. 5a, Terminals 132), fitting the electric power input interface (Fig. 5A, Terminals 132) of the battery pack to replenish the battery pack with electrical energy (i.e. When the terminals 85, 132 are in contact and thus are capable of conducting charging current from the charger 120 to the battery pack 40' via the adapter 70'''', one or more of the controllers 42, 72, 122 may sense or detect the connection so as to initiate the supply of charging current. Paragraph 0250).
Furui ‘920 does not expressly disclose the limitations as expressed below.
OH ‘271 discloses wherein the electric tool system (Fig. 2, Cleaning Robot 100) 
comprises: a voice obtaining component (Fig. 2, Sound Detector 153), obtaining voice information from a user (i.e. If the sound detector 153 is a microphone, the controller 191 recognizes a voice detected using the microphone. Paragraph 0151);
a control module (Fig.  4, Controller 191), obtaining instruction information generated based on the voice information (i.e. If voice of the user is detected in a cleaning mode, the controller 191 may recognize the detected voice and control moving to a location from which the voice is recognized. Paragraph 0149);
and controlling the electric tool system based on the instruction information to perform a corresponding action (i.e. The cleaning robot 100 may recognize voice of the user using one microphone and determine a 
wherein the electric tool system comprises: 
a voice processing component (Fig. 2, Microphone 153), at least configured to generate information that corresponds to the voice information and satisfies a transmission format of a communications component (i.e. If the sound detector 153 is a microphone array, the controller 191 recognizes an utterance location by performing signal processing such as beamforming and controls the moving assembly 160 to move to the recognized utterance location. Paragraph 0151);
and the communications component (Fig. 8, Communication Unit 440), sending the information processed by the voice processing component to a server (Server “Not Shown” mentioned in Paragraphs 0256-0257), receiving response information from the server, and providing the response information to the control module, wherein the instruction information comprises the response information (i.e. The communication unit 440 may communicate with a user terminal to transmit home monitoring information to the user. The communication unit 440 may communicate with a server outside home to transmit home monitoring information to the server. Paragraphs 0256-0257).
Furui ‘920 and OH ‘271 are combinable because they are from same field of endeavor of speech systems (OH ‘271 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Furui ‘920 by adding the limitations as taught by OH ‘271. The motivation for doing so would have been advantageous because voice systems are capable of decoding human voice to perform a command by listening to spoken prompts from a user. As a result, the system performs the work as opposed to the user. Therefore, it would have been obvious to combine Furui ‘920 with OH ‘271 to obtain the invention as specified.

Regarding claim 2; Furui ‘920 does not expressly disclose the limitations as expressed below. 
OH ‘271 discloses wherein the voice processing component is further configured to recognize the voice information, and the control module obtains the instruction information based on the voice information recognized by the voice processing component (i.e. If the sound detector 153 is a microphone array, the controller 191 recognizes an utterance location by performing signal processing such as beamforming and controls the moving assembly 160 to move to the recognized utterance location. Paragraph 0151);
Furui ‘920 and OH ‘271 are combinable because they are from same field of endeavor of speech systems (OH ‘271 at “Field of Invention”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Furui ‘920 by adding the limitations as taught by OH ‘271. The motivation for doing so would have been advantageous because voice systems are capable of decoding human voice to perform a command by listening to spoken prompts from a user. As a result, the system performs the work as opposed to the user. Therefore, it would have been obvious to combine Furui ‘920 with OH ‘271 to obtain the invention as specified.

Regarding claim 3; OH ‘271 discloses wherein the communications component sends voice information to be recognized to the server, and after the voice information is recognized, obtains the instruction information based on the recognized voice information (i.e. The communication unit 440 may communicate with a user terminal to transmit home monitoring information to the user. The communication unit 440 may communicate with a server outside home to transmit home monitoring information to the server. Paragraphs 0256-0257).

Regarding claim 8; OH ‘271 discloses wherein the voice information comprises control information, and the voice processing component processes the control information and generates the instruction information (i.e. The cleaning robot may further include a voice detector to detect voice, and the controller may control the moving assembly to move to a location corresponding to the detected voice. Paragraph 0022) 

Regarding claim 9; Furui ‘920 discloses wherein the control information comprises charging control information (i.e. The charge detector 44 may continuously or intermittently sense the charge state of the battery cells 50 during the charging operation. When the battery cells 50 are determined to be fully recharged, the controller 42 of the battery pack 40' may transmit a signal to the adapter 70'''' and/or to the charger 120 to stop the supply of charging current, thereby avoiding power waste. Paragraph 0251)

Regarding claim 10; OH ‘271 discloses wherein the electric tool system comprises an output component, and the control module controls the output component to output the instruction information (i.e. The driving module 190 drives the user interface 120 for information input and output and the imaging unit 130 for image obtaining, and also drives the moving assembly 160 and the cleaning tool (170 and 174) based on information input to the user interface 120. Paragraph 0135)

Regarding claim 11; Furui ‘920 discloses wherein the output component comprises a loudspeaker or a display screen (i.e. The adapter may optionally include a display, such as a liquid crystal display (LCD), light-emitting diode (LED) display, including an organic LED (OLED) display, or an organic electroluminescent (EL) display. Paragraph 0168)

Regarding claim 13; Furui ‘920 discloses wherein the communications component comprises at least one of a Wireless Fidelity (Wi-Fi) unit, a cellular network unit, a Bluetooth unit, and a ZigBee unit (i.e. The external device and/or adapter may further preferably comprise wireless communication means, such as one or more of a wireless local area network (WLAN) device, e.g., a WiFi network interface controller or access point (i.e. 

Regarding claim 15; Furui ‘920 discloses wherein the battery pack is integrated in the electric tool or the battery pack is detachably connected to the electric tool (i.e. An adapter for a power tool powered by a detachable battery pack which adapter includes a connector configured to detachably connect the adapter directly to the power tool. See Abstract)

Regarding claim 17; Furui ‘920 discloses a charger (Fig. 5A, Charger 120), 
configured to replenish a battery pack (Fig. 5A, Battery Pack 40’) of an electric tool (Fig. 5A, Cordless Power Tool 10’) with electrical energy (i.e. The battery pack 40 comprises a controller 42, a charge/discharge information detector 44, a memory 46, a communicator 48 and at least one battery cell 50. Power is supplied to the power tool 10 via two battery terminals 52 to drive the electric motor M. Paragraph 0210);
wherein the charger comprises an electric power output interface (Fig. 5a, Terminals 132),  configured to fit an electric power input interface (Fig. 5A, Terminals 132)  of the battery pack (i.e. When the terminals 85, 132 are in contact and thus are capable of conducting charging current from the charger 120 to the battery pack 40' via the adapter 70'''', one or more of the controllers 42, 72, 122 may sense or detect the connection so as to initiate the supply of charging current. Paragraph 0250).
Furui ‘920 does not expressly disclose the limitations as expressed below.
OH ‘271 discloses wherein the charger comprises: a voice obtaining component (Fig. 2, Sound Detector 153), obtaining voice information from a user (i.e. If the sound detector 153 is a microphone, the controller 191 recognizes a voice detected using the microphone. Paragraph 0151);
and a control module (Fig.  4, Controller 191) obtaining instruction information generated based on the voice information (i.e. If voice of the user is detected in a cleaning mode, the controller 191 may recognize the detected voice and control moving to a location from which the voice is recognized. Paragraph 0149);
(i.e. The cleaning robot 100 may recognize voice of the user using one microphone and determine a location to which the user instructs to move. If a current location is the recognized location of the user, the cleaning robot 100 determines the state of floor, and performs cleaning upon determining that cleaning is needed. Paragraphs 0208-0210);
wherein the charger comprises: a voice processing component (Fig. 2, Microphone 153), at least configured to generate information that corresponds to the voice information and satisfies a transmission format of a communications component (i.e. If the sound detector 153 is a microphone array, the controller 191 recognizes an utterance location by performing signal processing such as beamforming and controls the moving assembly 160 to move to the recognized utterance location. Paragraph 0151);
and the communications component (Fig. 8, Communication Unit 440) sending the information processed by the voice processing component to a server  (Server “Not Shown” mentioned in Paragraphs 0256-0257), receiving response information from the server, and providing the response information to the control module, wherein the instruction information comprises the response information  (i.e. The communication unit 440 may communicate with a user terminal to transmit home monitoring information to the user. The communication unit 440 may communicate with a server outside home to transmit home monitoring information to the server. Paragraphs 0256-0257).
Furui ‘920 and OH ‘271 are combinable because they are from same field of endeavor of speech systems (OH ‘271 at “Field of Invention”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Furui ‘920 by adding the limitations as taught by OH ‘271. The motivation for doing so would have been advantageous because voice systems are capable of decoding human voice to perform a command by listening to spoken prompts from a user. As a result, the system performs the work as opposed to the user. Therefore, it would have been obvious to combine Furui ‘920 with OH ‘271 to obtain the invention as specified.


Regarding claim 18; Furui ‘920 discloses an electric tool (Fig. 5A, Cordless Power Tool 10’),
comprising: a working component (Fig. 5A, Discharge Controller 12),
configured to perform a working task (i.e. Fig. 5B shows wherein the Discharge Controller controls power supply to the motor according to control program/data stored in the memory)
a drive component (Fig. 5A, Battery Terminals 22)  driving the working component to perform the working task (i.e. Power is supplied to the power tool 10 via two battery terminals 22 to drive the electric motor M by opening and closing power FET 20, e.g., utilizing a pulse-width modulation technique. Paragraph 0209);
a battery pack (Fig. 5A, Battery Pack 40’) providing the drive component with electric power required for driving the working component  (i.e. The battery pack 40 comprises a controller 42, a charge/discharge information detector 44, a memory 46, a communicator 48 and at least one battery cell 50. Power is supplied to the power tool 10 via two battery terminals 52 to drive the electric motor M. Paragraph 0210);
Furui ‘920 does not expressly disclose the limitations as expressed below.
OH ‘271 discloses a voice obtaining component (Fig. 2, Sound Detector 153), obtaining voice information from a user (i.e. If the sound detector 153 is a microphone, the controller 191 recognizes a voice detected using the microphone. Paragraph 0151);
and a control module (Fig.  4, Controller 191) obtaining instruction information generated based on the voice information (i.e. If voice of the user is detected in a cleaning mode, the controller 191 may recognize the detected voice and control moving to a location from which the voice is recognized. Paragraph 0149);
and controlling the electric tool based on the instruction information to perform a corresponding action (i.e. The cleaning robot 100 may recognize voice of the user using one microphone and determine a location to which the user instructs to move. If a current location is the recognized location of the user, the cleaning robot 100 determines the state of floor, and performs cleaning upon determining that cleaning is needed. Paragraphs 0208-0210);
wherein the electric tool comprises: 
(Fig. 2, Microphone 153) at least configured to generate information that corresponds to the voice information and satisfies a transmission format of a communications component (i.e. If the sound detector 153 is a microphone array, the controller 191 recognizes an utterance location by performing signal processing such as beamforming and controls the moving assembly 160 to move to the recognized utterance location. Paragraph 0151); 
and the communications component (Fig. 8, Communication Unit 440) sending the information processed by the voice processing component to a server (Server “Not Shown” mentioned in Paragraphs 0256-0257), receiving response information from the server, and providing the response information to the control module, wherein the instruction information comprises the response information (i.e. The communication unit 440 may communicate with a user terminal to transmit home monitoring information to the user. The communication unit 440 may communicate with a server outside home to transmit home monitoring information to the server. Paragraphs 0256-0257). 
Furui ‘920 and OH ‘271 are combinable because they are from same field of endeavor of speech systems (OH ‘271 at “Field of Invention”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Furui ‘920 by adding the limitations as taught by OH ‘271. The motivation for doing so would have been advantageous because voice systems are capable of decoding human voice to perform a command by listening to spoken prompts from a user. As a result, the system performs the work as opposed to the user. Therefore, it would have been obvious to combine Furui ‘920 with OH ‘271 to obtain the invention as specified.

Regarding claim 19; Claim 19 contains substantially the same subject matter as claim 1. Therefore, Claim 19 is rejected on the same grounds as claim 1.

Regarding claim 20; Furui ‘920 does not expressly disclose the limitation as expressed below.
OH ‘271 discloses wherein the performing a corresponding action based on the instruction information comprises: outputting the instruction information (i.e. If an air conditioner button under the energy control button is selected, the user interface 410 outputs indices of air conditioners of a home on the input unit 411, and the display unit 412 displays air conditioners located in each room. Paragraph 0238)
Furui ‘920 and OH ‘271 are combinable because they are from same field of endeavor of speech systems (OH ‘271 at “Field of Invention”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Furui ‘920 by adding the limitations as taught by OH ‘271. The motivation for doing so would have been advantageous because voice systems are capable of decoding human voice to perform a command by listening to spoken prompts from a user. As a result, the system performs the work as opposed to the user. Therefore, it would have been obvious to combine Furui ‘920 with OH ‘271 to obtain the invention as specified.


Allowable Subject Matter
1.	Claims 4-7, 12, 14 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claims 7 depend on indicated objected claim 6. Therefore, by virtue of its dependency, Claim 7 is also indicated as objected subject matter. 
Examiners Statement of Reasons for Allowance
The cited reference (Furui ‘920) teaches wherein an adapter for a power tool powered by a detachable battery pack which adapter includes a connector configured to detachably connect the adapter directly to the power tool, an adapter controller, at least one memory and/or storage device in communication with the adapter controller and configured to store maintenance information concerning the battery pack or to store maintenance information concerning the battery pack and the power tool, at least one communication port configured to transmit electrical communications, including said maintenance information, from the adapter controller to a controller located in the power tool and vice versa, and a transmitter configured to wirelessly transmit the maintenance information to an external device.
The cited reference (OH ‘271) teaches wherein a cleaning robot is provided. The cleaning robot includes a main body, a moving assembly to move the main body around a home, an imaging unit to obtain images around the main body, a controller to generate a map of the home using the obtained images, and a communication unit to transmit the generated map to a home monitoring apparatus. A procedure to match location and type information of electric devices to a two-Dimensional (2D) or three-Dimensional (3D) map of the home may be automated. As described above, the map of the home may be realistically generated by utilizing a map generated by the cleaning robot and inconvenience experienced by a user to manually register electric devices located in each room of the home may be solved by automatically registering the electric devices.
The cited references (Furui ‘920 and OH ‘271) fail to disclose wherein the voice information comprises search information, and the communications component sends the search information to the server and receives the response information corresponding to the search information from the server;  wherein the search information comprises operation guidance, expert Claims 4-7, 12, 14 & 16 as allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677